COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  DAVID TREVIZO,                                                 No. 08-19-00069-CR
                                                  §
                            Appellant,                                Appeal from
                                                  §
  v.                                                               41st District Court
                                                  §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                  §
                            Appellee.                            (TC # 20140D05903)
                                                  §

                                   MEMORANDUM OPINION

        David Trevizo is attempting to appeal the trial court’s judgment revoking community

supervision. Finding that Appellant did not timely file his notice of appeal, we dismiss the appeal

for lack of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The trial court revoked Appellant’s community

supervision and imposed the original ten-year sentence assessed when the court placed Appellant

on probation in 2016. The court imposed sentence on January 24, 2019. Consequently, the notice

of appeal was due to be filed no later than February 23, 2019. Although Appellant filed his notice

of appeal on March 1, 2019, which is within fifteen days of the filing deadline, he did not file an
extension motion. See TEX.R.APP.P. 26.3 (a court of appeals may extend the time to file the notice

of appeal if, within 15 days after the deadline for filing the notice of appeal, the party files in the

trial court the notice of appeal, and files in the appellate court a motion complying with Rule

10.5(b)). In the absence of a timely filed notice of appeal, a court of appeals does not have

jurisdiction to address the merits of the appeal in a criminal case and can take no action other than

to dismiss the appeal for want of jurisdiction.        See Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998). Accordingly, we dismiss the appeal for lack of jurisdiction.


April 18, 2019
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                 -2-